COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


M. "MARC" GONZALEZ AND ELVIRA
G. CASTAÑO,


                            Appellants,

v.

FOREMOST COUNTY MUTUAL
INSURANCE COMPANY,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00109-CV

Appeal from the

63rd District Court

of Val Verde County, Texas

(TC# 22110)

MEMORANDUM OPINION

	This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution due to Appellants' failure to pay the case filing fee. 
Finding that the Appellants have failed to pay the required fee, we dismiss the appeal.
	Appellants filed their notice of appeal on March 21, 2007.  They did not pay the filing fee
as required by Tex. R. App. P. 5, nor did they establish their indigence in accordance with Tex. R.
App. P. 20.1.  By letters dated April 16, 2007, and May 11, 2007, the Clerk of this Court notified
Appellants that the filing fee had not been paid and that failure to pay the filing fee within twenty
days would result in dismissal of the cause pursuant to Tex. R. App. P. 42.3(b), (c), for want of
prosecution or for failure to comply with the Rules of Appellate Procedure or with a clerk's notice
requiring response or other action within a specified time.  Because Appellants have not responded 
to the Clerk's inquiry and have not paid the filing fee as directed, we dismiss the appeal pursuant to
Tex. R. App. P. 42.3(b), (c).

						KENNETH R. CARR, Justice
July 5, 2007

Before Chew, C.J., McClure, and Carr, JJ.